 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    KRATZ AERIAL AG SERVICE, INC., a               No. 1:15-cv-01070-MCE-JLT
      North Dakota Corporation,
12
                        Plaintiff,
13                                                   ORDER
             v.
14
      JOHN A. SLYKERMAN, individually
15    and dba Agra Fly; et al.,
16                      Defendants.
17
18          On November 14, 2018, this matter was set for a Status Conference Regarding

19   Trial Setting and the parties were ordered to file a Joint Status Report prior to that date.

20   ECF No. 73. The Status Conference was vacated after the Court received two individual

21   status reports, and an additional third individual status report was thereafter filed as well.

22   ECF Nos. 74, 75, 77. Having reviewed those filings and the record in its entirety, it was

23   unclear to the Court what, if anything, the parties had done during the four year

24   pendency of this case to move their claims and counterclaims along. Moreover, the

25   parties had failed to participate, as directed by the Court, ECF No. 73, in its Voluntary

26   Dispute Resolution Program. Accordingly, the Court issued an Order to Show Cause

27   (“OSC”) directing the parties to show cause in writing in a joint filing as to why this case

28   should not be dismissed for failure to follow the applicable rules and orders of this Court.
                                                    1
 1   ECF No. 78. The Court warned them that “[f]ailure to timely comply with this Order,
 2   including by filing further individual reports, will result in the dismissal of this action with
 3   prejudice upon no further notice to the parties.” Id. at 2.
 4          The parties timely filed individual responses, again ignoring the Court’s explicit
 5   directive that a joint filing was required. Moreover, neither side explained why they have
 6   wholly failed to litigate this case or how they intend to proceed given that discovery is
 7   closed and no discovery has apparently been conducted. The parties’ flagrant disregard
 8   of the requirements of litigating in federal court has not only to sabotaged their own
 9   claims, but it has wasted this Court’s limited resources. Accordingly, this action is
10   hereby DISMISSED without prejudice for failure to comply with the applicable rules and
11   orders of this Court and because both sides have failed to prosecute their claims. See
12   Fed. R. Civ. Pro. 41(b). The Clerk of the Court is directed to close this case.
13          IT IS SO ORDERED.
14   Dated: July 2, 2019
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
